I dissent. While the trustees of the defendant had the right to discharge the plaintiff if they were actually dissatisfied with his services, even if they had no reasonable grounds therefor, they had no right to discharge him because they wished to get rid of their contract for some reason other than that named therein as the cause for discharge. If there was an honest dissatisfaction with his services, whether it was reasonable or not, the right to discharge *Page 409 
was absolute; but if the services were in fact satisfactory, and the dissatisfaction, as expressed, was dishonest and a mere pretense to cover a change of management, or to effect an ulterior purpose, there was no right to discharge. The question whether the trustees ought to have been dissatisfied does not arise, but simply whether they were dissatisfied, not with the entire situation, but with the plaintiff. Any evidence which, when reasonably viewed, tended to show bad faith on their part, and that their alleged dissatisfaction was a pretense and not a fact, presented a question for the jury. In Smith v. Robson
(148 N.Y. 252) the words "good faith" were written by the parties into a somewhat similar contract, but those words are read by the law into all stipulations which permit one party to terminate a contract if he is not satisfied with the services of the other.
For seven months the plaintiff performed the contract on his part without complaint or question from the defendants. Shortly before the death of Col. Shepard, the president of the board of trustees, he assigned the plaintiff to a duty of great importance and responsibility. One week after Col. Shepard's death, the surviving trustees caused the defendant's secretary to write to the plaintiff "that the death of Col. Shepard has necessitated some changes in our work upon this paper. Personally, the relations between the men on the paper, myself included, have been of the most friendly kind, and any break in these relations necessarily brings painful feelings; but some changes arenecessary, and, after consultation, it has been deemed best tomake these changes at once. * * * It is unnecessary for me to say that Mr. Alexander and myself, and the other members of the staff, are loath to send you this order, but find it necessaryin the pursuit of our work." The discharge of the plaintiff followed, but with no expression, or even suggestion, of dissatisfaction with his services.
When a master discharges his servant in a written communication which purports to give the reason, the presumption arises that the reason given is the only one existing or *Page 410 
relied upon. When the trustees notified the plaintiff of his discharge, they said it was because some changes in their work upon the paper were necessary. They made no claim that the plaintiff's work was unsatisfactory, but summarily discharged him because a change of method had become necessary owing to the death of Col. Shepard. Whatever the trustees said to the plaintiff afterward, or even testified to upon the trial, may have been an afterthought, and may or may not have been the real reason for their action. Their letter of dismissal, under the circumstances, permitted the inference that they discharged the plaintiff for a reason not named in the contract, nor permitted by law. Even if the evidence to rebut this inference was very strong, a question of fact arose for the jury to decide. It was, therefore, proper for the trial court to ask the jury to find "whether there was a bona fide dissatisfaction, or whether there are marks to your mind sufficient to make you believe that the discharge was a fictitious thing, not really based upon any dissatisfaction." The jury found for the plaintiff upon this question, the Appellate Division affirmed the finding, and I think their judgment should stand.
O'BRIEN, BARTLETT, MARTIN and LANDON, JJ., concur with HAIGHT, J.; PARKER, Ch. J., concurs with VANN, J.
Judgment reversed, etc.